Per Curiam.
Respondent was admitted to practice by this Court in 1980 and maintains a law office in Ithaca.
During an initial consultation with respondent, a potential client who sought a divorce volunteered some facts concerning her sexual history. Respondent then elicited irrelevant details concerning the woman’s sex life and made some inappropriate comments to her, in violation of disciplinary rules (see, Code of Professional Responsibility DR 1-102 [A] [5], [8] [22 NYCRR 1200.3 (a) (5), (8)]). Respondent also failed to provide her with the required statement of client’s rights and responsibilities (see, DR 1-102 [A] [5] [22 NYCRR 1200.3 (a) (5)]; 22 NYCRR 1200.47, 1400.2). Petitioner, the Committee on Professional Standards, advises that it admonished respondent for making similar comments to clients about 10 years ago.
During two appearances in a misdemeanor matter in a local town court, respondent expressed his frustration with a ruling by the Town Justice in an undignified and discourteous manner (see, DR 1-102 [A] [5]; DR 7-106 [C] [22 NYCRR 1200.3 (a) *999(5); 1200.37 (c)]). During the second appearance, the Town Justice issued a contempt warning.
In view of the mitigating circumstances introduced by respondent before the Referee, including a psychiatrist’s report and evidence of his remorse and professional and community activities, we conclude that respondent should be censured.